Citation Nr: 1202685	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-32 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected erectile dysfunction.

2.  Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran's erectile dysfunction is manifested by deformity with loss of erectile power.

2.  The medical evidence of record shows that in October 2007 the Veteran had Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear, and in April 2009 he had hearing acuity which was borderline for a compensable rating.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not higher, for erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).

2.  The criteria for a rating of 10 percent, but not higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2007 and June 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Erectile Dysfunction

The appeal of the Veteran's erectile dysfunction claim is based on the assignment of an initial rating following an initial award of service connection for erectile dysfunction associated with adenocarcinoma of the prostate, status post radical prostatectomy.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for erectile dysfunction was granted by a February 2008 rating decision and a 0 percent rating was assigned, effective August 30, 2007 under Diagnostic Code 7599-7522.  38 C.F.R. § 4.115b (2011).  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that an unlisted genitourinary disorder, under Diagnostic Code 7599, was the service-connected disorder, and deformity of the penis with loss of erectile power, under Diagnostic Code 7522, was a residual condition.

Under Diagnostic Code 7522, deformity of the penis with loss of erectile power warrants a 20 percent rating.  38 C.F.R. § 4.115b (2011).  However, where the schedular criteria do not provide for a 0 percent rating, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2011),

The medical evidence of record shows that the Veteran has consistently experienced erectile dysfunction since at least October 2000.

An April 2009 VA genitourinary examination report stated that, on physical examination, the Veteran's penis was normal.  The diagnoses included concomitant erectile dysfunction which was refractory to treatment.

A November 2009 letter from a private physician stated that the Veteran experienced significant erectile dysfunction.  The letter stated that "[a]n element of his dysfunction is extreme curvature of the penis to the left.  It is my belief that this deformity may in part be related to his prostate cancer."

In a January 2010 VA genitourinary examination report, the Veteran complained of erectile dysfunction.  On physical examination, the Veteran had a slight curvature of the penis to the left.  The diagnosis was erectile dysfunction which was non-responsive to medication.

The preponderance of the evidence of record shows that the Veteran's erectile dysfunction is manifested by deformity with loss of erectile power.  While the April 2009 VA genitourinary examination report stated that the Veteran's penis was "normal" on examination, it did not specifically comment on the presence or absence of any deformity, including penile curvature.  Subsequently, both the November 2009 letter from a private physician and the January 2010 VA genitourinary examination report found that the Veteran had penile curvature to the left.  As those findings were made less than nine months following the April 2009 VA examination, the Board finds that the preponderance of the evidence of record shows that the Veteran has a penile curvature to the left.  In addition, the November 2009 letter from a private physician specifically referred to this penile curvature as a "deformity."  There is no evidence of record which states that the Veteran's penile curvature is not a deformity for VA purposes.  

The Board notes that the November 2009 letter from a private physician characterized the curvature as "extreme" while the January 2010 VA genitourinary examination report characterized the curvature as "slight."  However, the degree of deformity is irrelevant to the claim on appeal, as a 20 percent rating is warranted simply for deformity, without any differentiation between different levels of severity of the deformity.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).  The preponderance of the evidence of record shows that the Veteran has a penile deformity for VA purposes, and associated loss of erectile power.  Accordingly, an initial rating of 20 percent is warranted for the Veteran's erectile dysfunction.

The Board has also considered the applicability of other diagnostic codes for rating the disability on appeal, but finds that no other diagnostic code provides a basis for higher rating, as there are no other diagnostic codes which contemplate loss of erectile power.  Special monthly compensation based on loss of use of a creative organ was granted by a September 2001 rating decision, effective November 7, 2000.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the Veteran has been granted the highest rating possible under Diagnostic Code 7522, and there are no other diagnostic codes which contemplate loss of erectile power, there is no basis for staged ratings with respect to this claim.  38 C.F.R. § 4.115b (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service- connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for erectile dysfunction inadequate.  The Veteran's erectile dysfunction was evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 9522, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's erectile dysfunction is manifested by deformity with loss of erectile power.  When comparing his disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating assigned herein for his erectile dysfunction.  While there is no provision for a rating in excess of the currently assigned rating in the Schedule, the evidence of record does not demonstrate that the Veteran's symptoms constitute an exceptional disability picture or that he experienced impairment in earning capacity as a result of his disability above and beyond that contemplated by the evaluation assigned herein.  The criteria for a 20 percent rating for the Veteran's erectile dysfunction reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular rating assigned herein is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).

Resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the grant of a 20 percent rating.  However, the preponderance of the evidence is against the assignment of a rating greater than 20 percent.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Service connection for hearing loss in the left ear was granted by an October 2001 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective November 7, 2000.  Subsequently, a May 2009 rating decision granted service connection for hearing loss in the right ear.  The May 2009 rating decision combined the left and right ear hearing loss disabilities as bilateral hearing loss, and assigned a 0 percent rating, effective November 7, 2000.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2011).  Ratings of bilateral defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The ratings derived from the Schedule are intended to make proper allowance for improvement by hearing aids.

An October 2007 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
40
55
60
LEFT
25
50
65
60

The average pure tone threshold was 43.75 decibels in the right ear and 50 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 72 percent in the right ear and 72 percent in the left ear.

An April 2009 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
55
55
LEFT
20
45
65
60

The average pure tone threshold was 38.75 decibels in the right ear and 47.5 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 76 percent in the right ear and 76 percent in the left ear.

Applying the October 2007 VA audiological examination results to the Schedule reveals a numeric designation of Level IV in the right ear and Level V in the left ear.  38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100 (2011).  Applying those findings to 38 C.F.R. § 4.85, Table VII of the Schedule results in a 10 percent rating for bilateral hearing loss under Diagnostic Code 6100.

However, applying the April 2009 VA audiological examination results to the Schedule reveals a numeric designation of Level III in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100 (2011).  Applying those findings to 38 C.F.R. § 4.85, Table VII of the Schedule results in a 0 percent rating for hearing loss under Diagnostic Code 6100.  However, speech recognition scores of 76 percent are the lowest possible scores for which Level III hearing acuity is warranted by the Schedule.  Speech recognition scores below 76 percent warrant hearing acuity levels of Level IV at a minimum, and a 10 percent rating is warranted for both hearing acuity of III/IV and IV/IV.  38 C.F.R. § 4.85, Table VII (2011).  Therefore, an inaccuracy of even a single percentage point in the speech recognition scores reported in either ear in April 2009 would make the difference between a noncompensable and a compensable rating for the period on and after April 8, 2009.  As the Veteran was found to have Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear in October 2007, and the evidence does not definitely establish any improvement at the time of the October 2007 examination, the Board finds that the disability picture more nearly approximates the criteria required for a 10 percent rating for the entire period on appeal.  38 C.F.R. §§ 4.7, 4.85, Table VI, Diagnostic Code 6100 (2011).  The Board has resolved reasonable doubt in favor of the Veteran because the Board finds that the evidence is in equipoise as to whether the April 2009 or October 2007 examination results more accurately indicates the Veteran's level of hearing loss.  Therefore, a 10 percent rating for bilateral hearing loss is warranted for the entire period on appeal.

The rating criteria provide for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2011).  However, the Veteran's test results do not demonstrate either (1) a pure tone threshold of 55 decibels or more in all four frequencies in either ear, or (2) a pure tone threshold of 70 decibels or more at 2,000 Hertz in either ear.  Thus, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss at any point during the period on appeal.  C.F.R. § 4.86 (2011).

The assignment of disability ratings for hearing impairment is a purely mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA audiologists must describe the functional effects of a hearing loss disability in the examination report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examiners in October 2007 and April 2009 provided adequate descriptions of the functional effects of the Veteran's hearing loss, noting the Veteran's complaints and reporting information concerning the situations in which the Veteran experienced the greatest difficulty hearing.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Thus, based on the current audiometric findings, a 10 percent rating for bilateral hearing loss is found to be warranted for the entire period on appeal.  The 10 percent disability rating assigned herein is the highest rating warranted for the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for bilateral hearing loss inadequate.  The Veteran's bilateral hearing loss was rated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's bilateral hearing loss was manifested by Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear in October 2007, and hearing acuity which was borderline for a compensable rating in April 2009, without any definitive showing of improvement.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating assigned herein for his bilateral hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's bilateral hearing loss reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular evaluation assigned herein is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has resolved reasonable doubt in favor of the Veteran in finding that a 10 percent rating is warranted for bilateral hearing loss.  However, the Board finds that the preponderance of the evidence is against a finding that the criteria for a rating in excess of 10 percent were met at any point during the period on appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating of 20 percent disabling, but not higher, for erectile dysfunction is granted.

A rating of 10 percent disabling, but not higher, for bilateral hearing loss is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


